 Case 1:18-cv-00566-TJM-CFH Document 146-1 Filed 11/26/19 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
                                                                x
NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                                    Case No.: 18-CV-00566-TJM-
                      Piaintiff,                                    CFH

                      v.

ANDREW CUOMO, both individually and in his official
capacity, et. al.

                      Defendants.

                                                                x


                           ADDENDUM TO PROTECTIVE ORDER
       It is hereby stipulated and agreed, by and among the parties hereto, through their

undersigned counsel, that this agreement (the “Addendum”), together with the Stipulated

Confidentiality and Protective Order (the “Protective Order”) in the above-captioned case, shall

govern disclosure and use by the undersigned parties of all Materials produced or provided in the

above-referenced action.


   1. Where the terms of the Addendum conflict with the terms of the Protective Order, the terms

       of the Addendum shall govern the relationship between the undersigned parties and

       supersede the terms of the Protective Order. All definitions and terms of the Protective

       Order apply to this Addendum.


   2. “Filing Party” means the Receiving Party seeking to file or use the Producing Party’s

       Confidential Materials in any public filing or proceeding.


   3. If the Filing Party seeks to file or otherwise use any Confidential Materials, the Filing Party

       must inform the Producing Party no later than five (5) business days prior to filing or other
Case 1:18-cv-00566-TJM-CFH Document 146-1 Filed 11/26/19 Page 2 of 4




     use. Within three (3) business days after receiving such notice, the Producing Party must

     either (a) remove the Confidential designation or (b) provide the Filing Party with a

    justification for the designation.


 4. The Filing Party may not publicly file or use the Producing Party’s Confidential Materials

     absent court order unless the Producing Party removes the Confidential designation. The

     Filing Party shall bear the burden of seeking any such order, notwithstanding anything to

    the contrary in the Protective Order.


 5. The Filing Party and Producing Party agree to meet and confer to resolve any disputes

    regarding the Producing Party’s confidentiality designations within a reasonable time. If

    the Filing Party and Producing Party cannot resolve such disputes, the Filing Party may

    move the Court in which objections to the subpoena are heard under Rule 45 of the Federal

    Rules of Civil Procedure (the “Court”) to rule on the propriety of the designation.


        a. If the Court determines that the designation is proper, the Filing Party must move

            the court to file or use the Confidential Material under seal.


        b. If the Court determines that the designation is improper, the Filing Party is

            exempted from moving the Court to seal the Confidential Material.


 6. If the Filing Party intends to use the Producing Party’s Confidential Material at trial, the

    Filing Party must move the Court to protect the confidentiality of the Producing Party’s

    Confidential Material, unless the Filing Party cannot in good faith argue that the Materials

    are Confidential and the Filing Party gives reasonable warning to the Producing Party. The
  Case 1:18-cv-00566-TJM-CFH Document 146-1 Filed 11/26/19 Page 3 of 4




      Producing Party reserves the right to intervene to protect the confidentiality of Confidential

      Materials at trial.


              7.      The undersigned parties understand and agree that by accepting the terms

      of the Protective Order and the Addendum, Lloyd’s America, Inc. does not consent to

      jurisdiction in the United States District Court for the Northern District of New York.


Dated: May 29, 2019


                                                                        I (Bar No. 70       17)
                                                    wab@brewerattomeys.com
                                                    Sarah B. Rogers (Bar No. 700207)
                                                    sbr@brewerattomeys.com
                                                    BREWER, ATTORNEYS &
                                                    COUNSELORS
                                                    750 Lexington Avenue, 14th Floor
                                                    New York, New York 10022
                                                    Telephone: (212) 489-1400
                                                    Facsimile: (212) 751-2849

                                                     Charles J. Cooper*
                                                     ccooper@cooperkirk.com
                                                    Michael W. Kirk*
                                                    mkirk@cooperkirk.com
                                                    J, Joel Alicea*
                                                    jalicea@cooperkirk.com
                                                    Nicole Frazer Reaves*
                                                    nreaves@cooperkirk.com
                                                    Cooper & Kirk, PLLC
                                                     1523 New Hampshire Ave., NW
                                                    Washington D.C., 20036
                                                    Telephone: (202) 220-9660

                                                    * Appearing pro hac vice

                                                    ATTORNEYS FOR THE NATIONAL
                                                    RIFLE ASSOCIATION OF AMERICA

                                                    -AND-
Case 1:18-cv-00566-TJM-CFH Document 146-1 Filed 11/26/19 Page 4 of 4




                                 By:
                                       David L. Goldberg
                                       david.goldberg@kattenlaw.con^
                                       Ana Sarmento
                                       ana. sarmento@kattenl aw.com
                                       KATTEN MUCHIN ROSENMANN LLP
                                       575 Madison Avenue
                                       New York, NY 10022-2585
                                       Phone: (212)-940-8800
                                       Fax: (212)-940-8776

                                       ATTORNEYS FOR LLOYD’S
                                       AMERICA, INC.
